Case: 19-11175     Document: 00515568148          Page: 1     Date Filed: 09/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-11175                         September 17, 2020
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   William Paul Burch,

                                                             Plaintiff—Appellant,

                                       versus

   JPMorgan Chase Bank, N.A.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-645


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, William Paul Burch filed a civil action in state court
   against JPMorgan Chase Bank, N.A. (JPMorgan), seeking to quiet title on
   real property located at 2531 Gerry Way in Lancaster, Texas. JPMorgan
   removed the action, asserting that there was federal jurisdiction based on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11175      Document: 00515568148           Page: 2    Date Filed: 09/17/2020




                                     No. 19-11175


   diversity of citizenship and alleging that the amount-in-controversy
   requirement was satisfied because the appraised market value of the property
   was $105,290. The district court denied Burch’s motion to remand, and it
   dismissed the action for failure to state a claim pursuant to Federal Rule of
   Civil Procedure 12(b)(6).
          The district court denied Burch’s motion to proceed in forma
   pauperis (IFP) on appeal and certified that the appeal was not taken in good
   faith. By moving for IFP status in this court, Burch is challenging the district
   court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Burch argues that his case does not satisfy the amount-in-controversy
   requirement of 28 U.S.C. § 1332(a).          He asserts that the amount in
   controversy is the amount of the mortgage lien that he sought to have
   released; this amount, he contends, was only $33,765. He arguess that,
   because there was no federal jurisdiction, the district court’s judgment is
   void, and the matter should be remanded to state court.
          The federal diversity statute provides, in pertinent part, that “district
   courts shall have original jurisdiction of all civil actions where the matter in
   controversy exceeds the sum or value of $75,000, exclusive of interest and
   costs, and is between—(1) citizens of different States.” § 1332(a)(1). The
   federal removal statute allows defendants to remove an action to federal court
   if the federal district court would have original jurisdiction based on diversity
   of citizenship and no defendant “is a citizen of the State in which such action
   is brought.” 28 U.S.C. § 1441(b)(2); Smallwood v. Illinois Cent. R. Co., 385
F.3d 568, 572 (5th Cir. 2004).
          “[W]hen a defendant seeks federal-court adjudication, the
   defendant’s amount-in-controversy allegation should be accepted when not
   contested by the plaintiff or questioned by the court.” Dart Cherokee Basin
   Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014). “[A] defendant’s




                                          2
Case: 19-11175      Document: 00515568148            Page: 3    Date Filed: 09/17/2020




                                      No. 19-11175


   notice of removal need include only a plausible allegation that the amount in
   controversy exceeds the jurisdictional threshold. Evidence establishing the
   amount is required by [28 U.S.C. § 1446(c)(2)(B)] only when the plaintiff
   contests, or the court questions, the defendant’s allegation.” Id. at 89.
          We have recognized “the principle that when the validity of a contract
   or a right to property is called into question in its entirety, the value of the
   property controls the amount in controversy.” Waller v. Prof’l Ins. Corp., 296
F.2d 545, 547-48 (5th Cir. 1961). Here, because Burch did not contest
   JPMorgan’s plausible allegation as to the amount in controversy based on the
   value of the property, and the district court did not question it, JPMorgan
   was not required to submit evidence to establish the amount in controversy.
   See Dart Cherokee Basin Operating Co., LLC, 574 U.S. at 87, 89. Thus, Burch
   has not shown that his jurisdictional challenge involves a nonfrivolous issue.
          Burch has not addressed the merits of his claims or otherwise
   challenged the propriety of the district court’s Rule 12(b)(6) dismissal.
   When an appellant fails to identify any error in the district court’s analysis, it
   is the same as if the appellant had not appealed that issue. Brinkmann
   v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Thus,
   Burch has abandoned any challenge to the propriety of the district court’s
   Rule 12(b)(6) dismissal. See id.
          Given the foregoing, Burch has failed to show that “the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted). Accordingly, his IFP motions are DENIED, and his
   appeal is DISMISSED as frivolous. See id.; 5th Cir. R. 42.2.




                                           3